The judgment and sentence of the court is that the petitioner, appellant, George Zovick, be confined in Clinton State Prison at Dannemora, N. Y., under an indeterminate sentence the minimum of which shall be twenty years and the maximum twenty-one years; said sentence being imposed for the crime of robbery in the first degree, and for committing said crime while armed. The petitioner, appellant, George Zovick, shall receive credit for the time he has already served under his former illegal sentence. Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ., concur. [See ante, p. 585.]